Citation Nr: 1455057	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for decreased vision and, if so, whether service connection for a vision disorder, to include as secondary to service-connected diabetes mellitus with hypertension and erectile dysfunction, is warranted.

2.  Entitlement to service connection for chemical imbalance in the brain. 

3.  Entitlement to a rating in excess of 10 percent for tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In February 2012, the Veteran testified before a Decision Review Officer (DRO) regarding the issue of entitlement to an increased rating for tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  At the Board hearing the Veteran a waived initial agency of original (AOJ) jurisdiction for all records associated with his record since the issuance of the February 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such evidence

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The merits of the issues of entitlement to service connection for a vison disorder and a chemical imbalance in the brain, and entitlement to an increased rating for the Veteran's service-connected skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In final decision dated in February 1995 and issued in March 1995, the RO denied service connection for decreased vision; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  Evidence added to the record since the final March 1995 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for decreased vision.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision that denied service connection for decreased vision is final.  38 U.S.C.A. § 7105(b) (West 1991) [(West 2014)]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for decreased vision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for decreased vision is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a February 1995 rating decision, which was issued in March 1995, the RO denied service connection for decreased vision.  At such time, the Veteran's service treatment and personnel records, post-service VA treatment records, and lay statements were of record.  The RO noted that there were no complaints, treatment, or diagnosis of decreased vision in the Veteran's service treatment records.  The RO then determined that service connection on a direct basis was not warranted as there was no evidence that such disease occurred during military service.  Therefore, the RO denied the Veteran's claim of entitlement to service connection for decreased vision.

In March 1995, the Veteran was advised of the decision and his appellate rights.  The Veteran attempted to file a notice of disagreement in March 1995 by stating " I disagree with your finding in my case.  I don't think that I should be denied of my VA claim."  However, as the rating decision at issue denied seven claims and the Veteran did not identify the specific determination with which he disagreed, the RO informed the Veteran in March 1995 letter that his statement did not qualify as a valid notice of disagreement.  He was further advised that he may file a notice of disagreement by indicating any specific determination with which he disagreed.  However, the Veteran did not respond to the March 1995 letter.  Furthermore, no further communication regarding his claim of entitlement to service connection for decreased vision was received until December 2010, when VA received his application to reopen such claim. Therefore, the March 1995 rating decision is final.  38 U.S.C.A. § 7105(b) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2014)].  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for decreased vision was received prior to the expiration of the appeal period stemming from the March 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).
 
Evidence received since the March 1995 rating decision consists of post-service VA and private treatment records and the Veteran's statements, to include those offered at the October 2014 Board hearing before the undersigned Veterans Law Judge.  The Veteran's treatment records include diagnoses of mild cataracts, left lateral cystic lesion, and loss of vision.  The Veteran testified that his vision disability began in service with blurriness and that it was the result of being knocked down in service as a result of explosions.  He also testified that his vision problems were caused or aggravated by his service-connected diabetes mellitus. 

The Board finds that the evidence received since the March 1995 rating decision is new in that it was not previously of record.  Moreover, such is material as it addresses the basis of the prior final denial and raises a reasonable possibility of substantiating the Veteran's claim.  In this regard, such evidence demonstrates a current diagnosis of a vision disorder.  Moreover, such also addresses the element found to be lacking in March 1995, i.e., an incident in service that may have resulted in decreased vision.  In this regard, the Veteran testified at the Board hearing that he was knocked down in service as a result of explosions.  For the purposes of reopening a claim, such statements are presumed credible.  See Justus, supra.  Moreover, a March 2005 rating decision granted service connection for diabetes mellitus.  Therefore, the Veteran now has a basis for his claim on both a direct and secondary service connection basis.  Consequently, the Board finds that, based on such evidence, the Secretary's duty to assist by providing a medical opinion has been triggered.  See Shade, supra.  Therefore, such newly received evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for decreased vision.  As such, new and material evidence has been received and, accordingly, the claim of entitlement to service connection for decreased vision is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for decreased vision is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the issue of entitlement to service connection for a vision disorder, the Veteran testified that he has diabetic retinopathy; however, such diagnosis is not noted in his medical records.  Regardless, the Veteran does have various eye diagnoses such as mild cataracts, blurriness, likely hidrocoystoma, left lateral cystic lesion, and loss of vision, and had an eyelid lesion removed in May 2012.  He testified that these diagnoses are due either directly to his military service or to his service-connected diabetes mellitus.  In this regard, he reported that, during his military service, he was repeatedly knocked to the ground as the result of explosions and he had blurriness during service.  Additionally, as indicated previously, the Veteran is service-connected for diabetes mellitus. Therefore, the Board finds that he should be afforded a VA examination so as to determine the nature and etiology of his vision disorder, to include whether such is related to his military service and/or as secondary to his diabetes mellitus.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for a vision disorder.  Such should be accomplished on remand.

Relevant to the Veteran's claim for service connection for a chemical imbalance of the brain, he alleges that such disorder is manifested by periods of forgetting/ blanking out.  He testified that it began during service as a result of being repeatedly knocked to the ground because of explosions.  While the Veteran's post-service treatment records do not show a diagnosis of blanking out or a diagnosis of chemical imbalance, the Board finds that, based on the Veteran's testimony, he should be afforded VA examination to determine if he has a current diagnosis of a chemical imbalance of the brain, or possibly a cognitive disorder that is separate and distinct from his service-connected posttraumatic stress disorder (PTSD), that is manifested by blanking out and if such is related to his military service.  

Pertinent to his claim for an increased rating for his skin disability, the Veteran is currently rated as 10 percent disabling for his tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  He has been granted a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Diagnostic Code 7813 provides that tinea pedis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Under Diagnostic Code 7806, a 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

The Veteran was afforded a VA examination in July 2011.  On examination, the Veteran had onychomycosis of all his toenails, onychomycosis of the thumb and
4th fingernail of the left hand and all the fingernails of the right hand except the forefinger, plantar keratoderma bilaterally on his feet, tinea pedis on the feet bilaterally, and eczema on the hands.  The skin conditions had the following characteristics: exfoliation and abnormal texture of less than six square inches; there was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility,  hypopigmentation, hyperpigmentation, and limitation of motion.  The skin lesion coverage of the exposed area was one percent and the skin lesion coverage relative to the whole body was one percent. 

Subsequent to such examination, the Veteran testified in October 2014 that his current skin conditions covered 40 to 50 percent of his whole body and included his legs, buttocks, face, head, hands, underneath his arms, and on his side.  He also testified that he did not have a toenail because of fungus, his finger nails were also infected with fungus, and his legs were black.  He testified that he used a cream but there was no medication strong enough to clear his skin conditions.  Therefore, as the evidence suggests that the Veteran's skin symptomatology may have increased in severity since the July 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, while on remand, the Veteran should be given another opportunity to identify any outstanding treatment records referable to his claims.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for vision disorder as secondary to his service-connected diabetes mellitus with hypertension and erectile dysfunction.  

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his vision disorder, chemical imbalance of the brain, and his tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  After securing any necessary authorization from him, obtain all identified treatment records that are not already of record.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his vision disorder.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate all diagnoses of referable to the Veteran's eyes.

(B)  For each diagnosed vision disorder, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his description of being repeatedly knocked down in service as a result of explosions.  

(C)  For each diagnosed vision disorder, the examiner should offer an opinion as to whether it is at least as likely as not caused OR aggravated by his service-connected diabetes mellitus with hypertension and erectile dysfunction.  If aggravation is found, the examiner should determine, if possible, to what extent the vision disorder was aggravated beyond the natural progression of such disease.

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of any chemical imbalance of the brain, to include blanking out.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A)  The examiner should indicate if the Veteran has a diagnosis of chemical imbalance of the brain, or possibly a cognitive disorder that is separate and distinct from his service-connected PTSD.  In this regard, if no diagnosis is rendered, the examiner should offer an opinion as to what may be causing the Veteran's periods of blanking out.

(B)  If the Veteran is diagnosed with chemical imbalance of the brain or a disability manifested by blanking out, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his description of being repeatedly knocked down in service as a result of explosions.

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

5.  After all outstanding records have been associated with the record, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment for the period from December 2009 to the present.  

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


